Case 1:09-cr-01142-RPP Document 153 Filed 02/11/20 Page 1of1

ONE PENN PLAZA
SGrd FLOOR
NEW YORK, NEW YORK 1010
{212) 245-8000

FAX: (848) 204-0052 February 10, 2020

 

By ECF i USDC SDNY =
| POCUME er

The Honorable Loretta A. Preska | EU ret ae

United States District Judge Me a YF SLRD

Southern District of New York De cee se sat Goorin

500 Pearl Street — | MERED IF 90535 |

New York, New York 10007 - es cgeneroaned

og Bingen
RL ee Pt, yep ot
i r

ere acct

Re: United States v. Portillo
Criminal Docket Number 09-1142 (LAP)

Dear Judge Preska:

On behalf of claimant Otilia Portillo in the above-referenced case, | write to
request that I have until March 2, 2020, within which to reply to the government’s response, filed
January 31, 2020, to Mis Orttia’s letter of October 4, 2019, providing further briefing on issues
identified by the Court. AUSA Daniel Tracer has advised me that he consents to this request.
The government’s response is lengthy and includes statements from three foreign lawyers. The
time requested is necessary for me to assess the government’s letter and its proffered statements
and to determine how most appropriately to reply.

] appreciate the Court’s consideration.

hey ATR aad eR 25

30 ORDERED LZ

TORETTA A. PRESKA . /s/
UNITED STATES DISTRICT Li/e dD Andrew J, Frisch

Respectfully submitted,

 

/
cc: AUSA Daniel Tracer

WWW AND REWPRISCH.COM

 

 
